Per Curiam.

This is an application, in terms, for a re-hearing of the case stated, but, practically, for a review of the decision, which, after full argument, has been rendered.
It is not our purpose now to prescribe any rule for the re-examination, on the mere petition of parties, of a final judgment, duly pronounced and filed. Whatever may be our views in regard to any control which we may be authorized to exercise over the judgments and decrees of the Court, or how far, ex mero motu, we are at liberty to reconsider them, we will announce when a proper case may so require.
The grounds and propositions of law on which the re-hearing is asked were fully considered, and the judgment was not rendered until all due weight was given to them. To open the case (not passing on our right to do so) would be establishing a precedent by which the hearing of every cause might be considered as only preliminary to a more extended one, on the application of any dissatisfied party, even after judgment pronounced. ,
The petition is not granted..